DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on a World Intellectual Property Organization certification that a copy of the instant application was filed in Japan on 08/23/2016, however this priority is not perfected.  A certified copy of the application written in English must be filed to perfect priority.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the captured image" in third element of the claim.  There is insufficient antecedent basis for this limitation in the claim.













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 12 is directed to a method.  Therefore, these claims fall within the four statutory categories of invention.
Claim 12 recites a method for conducting general business interactions of sales activities through stock management.  Specifically, the claims recite:
A stock management method comprising: 
managing stock information about stock of an item held by each of a plurality of mobile sales vehicles, each of which includes a camera; 
receiving, from each of the plurality of mobile sales vehicles, sales information indicating an item sold at a storefront of the mobile sales vehicle; 
receiving, from each of the plurality of mobile sales vehicles, state information indicating a state of the mobile sales vehicle;  
receiving, from each of the plurality of mobile sales vehicles, a captured image generated by the camera of the mobile sales vehicle; 7Docket No. J-18-0302 
transmitting, to a customer terminal, sales state information indicating whether or not the mobile sales vehicle is selling an item at the storefront, recognition information indicating whether or not another customer is considering purchase of the item at the storefront and the 6stock information, the recognition information being generated based on the captured image and the sales state information being generated based on the state information; 
receiving, from a customer terminal, order information including information about an item ordered based on the stock information and the sales state information; 
identifying a mobile sales vehicle from among the plurality of sales vehicles which holds the ordered item by matching the ordered item and the stock information; 
transmitting the order information to the mobile sales vehicle holding the ordered item included in the order information; and 
updating the stock information based on at least one of the sales information and the order information. 
These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for sales activities through stock management which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a managing, receiving, transmitting, identifying and updating merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the managing, receiving, transmitting, identifying and updating performs the steps or functions of sales activities through stock management.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional elements of managing, receiving, transmitting, identifying and updating to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions for sales activities through stock management.  As discussed above, taking the claim elements separately, managing, receiving, transmitting, identifying and updating performs the steps or functions of sales activities through stock management. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for sales activities through stock management. Therefore, the use of these additional elements does 
Dependent claim 13 further describe the abstract idea of commercial interactions through sales activities through stock management. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Independent claim 1 and 6 describe a stock management device and a customer terminal performing functions relating to stock management without additional elements that provide significantly more than the abstract idea of commercial interactions through sales activities through stock management as noted in the method claims above.  Therefore, these independent claims are also not patent eligible.
Dependent claims 2-5 and 7-9 further describe the abstract idea of commercial interactions through sales activities through stock management. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, these dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-3, 5-9 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Natarajan et al. (US Patent Application Publication 2017/0124547 A1), hereinafter known as Natarajan.
Regarding Claim 1 and 12, Natarajan teaches:
A stock management device/ method comprising: 
a memory storing instructions; and 
one or more processors configured to execute the instructions to (See Natarajan paragraph [0041] - describes a system using memory, processors and control circuits to execute instructions for operating a sales/ inventory control system): 
manage stock information about stock of an item held by each of a plurality of mobile sales vehicles, each of which includes a camera (See Natarajan paragraphs [0015] - describes use of one or more sales vehicles, [0019] - describes cameras associated with user terminals on a sales video that capture images to aid in the sale of an item on said vehicle and [0054] - describes said sales/ inventory control system in communication with a local vehicle product inventory system); 
receive, from each of the plurality of mobile sales vehicles, sales information indicating an item sold at a storefront of the mobile sales vehicle, state information indicating a state of the mobile sales vehicle and a captured image generated by the camera of the mobile sales vehicle (See Natarajan paragraphs [0036-0040] - describes the system maintaining product inventory information of products for sale on mobile sales vehicles and [0063] - describes the cameras of the customer terminals on the mobile sales vehicle capturing images of customers as they interact with information displayed on said terminals);
transmit, to a customer terminal, sales state information indicating whether or not the mobile sales vehicle is selling an item at a storefront of the mobile sales vehicle, recognition information indicating whether or not another customer is considering purchase of the item at the storefront, and the stock information, the recognition information being generated based on the captured image and the sales state information being generated based on the state information (See Natarajan paragraphs [0043-0045] - describes various device communication methods employed by the system and vehicle, product and vehicle inventory status being communicated to users of the system, including workers and customers, [0056-0057] - describes the system tracking vehicle inventory so that it is accurate for subsequent customers, wherein said tracking includes the ability of a remote user to reserve an item in said vehicles current inventory for retrieval at a later time and location by removing the count for said item from said vehicles available inventory and [0062-0063] - describes the cameras of the customer terminals on the mobile sales vehicle capturing images of customers as they make gestures in response to information displayed on said terminals, wherein said identified gestures lead a point of sale control circuit to recognize said gestures as intention to purchase an item or to dismiss said item); 
receive, from a customer terminal, order information including information about an item ordered based on the stock information and the sales state information;  
identify a mobile sales vehicle from among the plurality of sales vehicles which holds the ordered item by matching the ordered item and the stock information;
transmit the order information to the mobile sales vehicle holding the ordered item included in the order information; and wherein 
update the stock information based on at least one of the sales information and the order information (See Natarajan paragraphs [0056-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle, wherein said arrangements include a later item pickup from a different vehicle at the same or different location).
Regarding Claim 2 and 13, Natarajan teaches:
The stock management device/ method according to claim 1 and 12, wherein/ further comprising the one or more processors are further configured to execute the instructions to:4Docket No. J-18-0302 transmit, to the customer terminal, item information indicating an item recognized as an item of which a customer using the mobile sales vehicle is considering purchase (See Natarajan paragraph [0063] - describes the system recognizing products a customer is interested in purchasing based on user reactions to the system presenting said products to said customers).
Regarding Claim 3, Natarajan teaches:
The stock management device according to claim 2, wherein 
the one or more processors are further configured to execute the instructions to: 
 receive the item information from the mobile sales vehicle, and 
 transmit the item information to the customer terminal (See Natarajan paragraph [0063] - describes the system relaying product information, among other types of information from a mobile sales vehicle to a customer terminal).


Natarajan teaches:
The stock management device according to claim 1, wherein 
the state information is generated based on at least one of a signal indicating a change in movement of or an operating state of the mobile sales vehicle, a signal 5Docket No. J-18-0302 indicating a change in an engine of the mobile sales vehicle or an operating state of the engine, and a signal indicating whether or not the mobile sales vehicle is open for business (See Natarajan paragraphs [0036-0039] - describes the system notifying customers of the expected availability of a mobile sales vehicle at a given location at a given time, wherein customer access to said vehicle is granted after said vehicle has reached designated selling location).
Regarding Claim 6, Natarajan teaches:
A customer terminal comprising: 
a memory storing instructions; and 
one or more processors configured to execute the instructions to (See Natarajan paragraphs [0045-0046] - describes the system with customer terminals containing memory and a point of sales control circuit that governs the operation of the point of sale components):  
receive, from a stock management device managing stock information about stock of an item held by each of a plurality of mobile sales vehicles, each of which includes a camera (See Natarajan paragraphs [0015] - describes use of one or more sales vehicles, [0019] - describes cameras associated with user terminals on a sales video that capture images to aid in the sale of an item on said vehicle and [0054-0055] - describes said sales/ inventory control system in communication with a local vehicle product inventory system and a point of sale system that allows customers access to said inventory through customer terminals), sales state information indicating whether or not the mobile sales vehicle is selling an item at a storefront of the mobile sales vehicle, recognition information indicating whether or not another customer is considering purchase of the item at the storefront and the stock information, the recognition information being generated based on the captured image and the sales state information being generated based on state information indicating a state of each of the plurality of mobile sales vehicles (See Natarajan paragraphs [0043-0045] - describes various device communication methods employed by the system and vehicle, product and vehicle inventory status being communicated to users of the system, including workers and customers, [0056-0057] - describes the system tracking vehicle inventory so that it is accurate for subsequent customers, wherein said tracking includes the ability of a remote user to reserve an item in said vehicles current inventory for retrieval at a later time and location by removing the count for said item from said vehicles available inventory and [0062-0063] - describes the cameras of the customer terminals on the mobile sales vehicle capturing images of customers as they make gestures in response to information displayed on said terminals, wherein said identified gestures lead a point of sale control circuit to recognize said gestures as intention to purchase an item or to dismiss said item); and 
control a display device to display an ordering screen for receiving an order from a customer, the ordering screen being generated based on the stock information, the recognition information and the sales state information (See Natarajan paragraphs [0055-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle); and
transmit order information to the stock management device holding ordered items included in the order, the order information being configured to control the stock management device to identify a mobile sales vehicle from among the plurality of sales vehicles which holds the ordered item by matching the ordered item and the stock information (See Natarajan paragraphs [0056-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle, wherein said arrangements include a later item pickup from a different vehicle at the same or different location).
Regarding Claim 7, Natarajan teaches:
The customer terminal according to claim 6, wherein, 
the one or more processors are further configured to execute the instructions to: 
based on the sales state information indicating that the mobile sales vehicle is selling an item at the storefront, graphically distinguish an item included in the stock information related to the mobile sales vehicle displayed on the ordering screen from an item included in stock information related to another mobile sales vehicle (See Natarajan paragraphs [0055-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle, wherein said arrangements include a later item pickup from a different vehicle at the same or different location and displaying an actual product available for sale on said vehicle or a label representing an item that is no longer for sale on said sales vehicle).
Regarding Claim 8, Natarajan teaches:
The customer terminal according to claim 6, wherein 
the one or more processors are further configured to execute the instructions to: 
control to display the ordering screen which graphically distinguishes an item the recognition information indicating the other5 Appln. No.: 16/326,975customer is considering purchase of the item at the storefront of the mobile sales vehicle (See Natarajan paragraphs [0044-0047] - describes the system communicating in an understandable manner through a graphical user interface with a customer on a customer terminal/ interface many aspects of a mobile sales vehicle environment, including status of products a customer intends to purchase, [0055-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle, wherein said arrangements include a later item pickup from a different vehicle at the same or different location and displaying an actual product available for sale on said vehicle or a label representing an item that is no longer for sale on said sales vehicle and [0062-0063] - describes the cameras of the customer terminals on the mobile sales vehicle capturing images of customers as they make gestures in response to information displayed on said terminals, wherein said identified gestures lead a point of sale control circuit to recognize said gestures as intention to purchase an item or to dismiss said item).
Regarding Claim 9, Natarajan teaches:
The customer terminal according to claim 6, wherein 
the state information is generated based on at least one of a signal indicating a change in movement of or an operating state of the mobile sales vehicle, a signal indicating a change in an engine of the mobile sales vehicle or an operating state of the engine, and a signal indicating whether or not the mobile sales vehicle is open for business (See Natarajan paragraphs [0036-0039] - describes the system notifying customers of the expected availability of a mobile sales vehicle at a given location at a given time, wherein customer access to said vehicle is granted after said vehicle has reached designated selling location).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US Patent Application Publication 2017/0124547 A1), hereinafter known as Natarajan, as applied to claim1 and further in view of High et al. (US Patent Application Publication 2019/0256334 A1) , hereinafter known as High.
Regarding Claim 4, Natarajan teaches:
The stock management device according to claim 2, wherein the vehicle; and
wherein the one or more processors are further configured to execute the instructions to:

transmit the item information to the customer terminal (See Natarajan paragraphs [0054-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle and [0062-0063] - describes the cameras of the customer terminals on the mobile sales vehicle capturing images of customers as they make gestures in response to information displayed on said terminals, wherein said identified gestures lead a point of sale control circuit to recognize said gestures as intention to purchase an item or to dismiss said item).
Natarajan does not explicitly teach:
captured image capturing a state of the storefront, recognize, from the captured image, an item.  This is taught by High (See paragraph [0170] - describes a system using a motorized transport unit to capture images of items in display spaces to update inventory status of said items, wherein said display spaces are being interpreted as store fronts for examination purposes).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an image capturing feature in an inventory management system that relies on continuous product stock status updates, thereby further enhancing the accuracy and reliability of said inventory management system.

Response to Remarks
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claim 1 as being amended to show significantly more than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Independent claim 1 does not specifically mention any particular structure to amount to more than the disclosed elements being limited at a high level of generality such that said elements are well-known, routine and conventional in the art.  Therefore, the device of claim 1 is not significantly more than an abstract idea.  Independent claims 6 and 12 and dependent claims 2-5, 7-9 and 13 also do not show significantly more than an abstract idea as noted above.

In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-12, the rejection under 35 U.S.C. § 102 and 103 is sustained.  The amendments made to the claims do not further limit the invention around the prior art referenced above.  
Applicant asserts that the combination of Natarajan and High do not disclose "identify a mobile sales vehicle from among the plurality of sales vehicles which holds the ordered item by matching the ordered item and the stock information" or "receive, from each of the plurality of mobile sales vehicles, ... a captured image generated by the camera of the mobile sales vehicle; [and] transmit, to a customer terminal, ... recognition information indicating whether or not another customer is considering purchase of the item at the storefront, ... the recognition information being generated based on the captured image".  However, the added citations of Natarajan and High above do in fact describe this as noted above.  The applicant is reminded that the citations of Natarajan and High need to be considered as a whole, not just the sections cited by the examiner.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                                                                                                                                                                                       /NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687